Hill, J.
The newly discovered evidence, including the counter-showing made by the State, is very voluminous, and has been carefully read and considered. The trial court did not abuse its discretion, after hearing this conflicting evidence, in refusing the extraordinary motion for new trial.

Judgment affirmed.


All the Justices concur, except Russell, G. J., and Athvnson, J., who dissent.

William G. McRae, for plaintiffs in error.
George M. Napier, attorney-general, S. W. Ragsdale, solicitor-general, and T. R. Gress, assistant attorney-general, contra.